DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/12/0222 has been entered. As directed by the amendment: Claims 1 – 3 were previously canceled. Claims 18 -30 were previously withdrawn. Claim 4 is currently amended. Claim 17 is presently cancelled. Claim 32 is newly added. Thus, claims 4 -16 and 31 – 32 are currently pending. Applicant’s Remarks/arguments regarding the obviousness Rejections under 35 U.S.C. 103 made to the claims in the Non-Final Rejection dated 03/15/2022 have been fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 6 and 9 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede (US 2009/0113749 A1), herein after called Schellstede, in view of Bratina et al. (US 2012/0024687 A1), herein after called Bratina, in further view of Egger (US 5375343 A) and herein after called Egger.
Regarding claim 4, Schellstede discloses an induction heater for processing a feed material (induction dryer (11) for processing cuttings fed from a serge tank, (0039, FIG.3)) comprising:
a rotatable main tube having an internal auger or flighting connected to and rotating therewith (the induction dryer 11 comprises a housing 14 (main tube) and scroll 15 (auger) each mounted in bearings 46 and rotating at different rates with a common drive motor or independent drive motors 20, 21, (0046, FIG.3 and FIG. 8)), at least one of the main tube or internal auger or flighting providing an at least partly ferrous part (scroll 15 is preferably made of electrically conductive metal with blades or flights of augur from stainless steel, (0039)); 
a main tube drive for rotating the main tube (the housing 14 and scroll 15 (auger) connected by bearings 46 could have a common drive motor or independent drive motors 20, 21 to rotate them, (0046)).
one or more  electric induction coils extending around the main tube for heating the at least partly ferrous part to heat the feed material to provide heated outlet material (induction dryer 11 further comprises an electrical induction coil 22 wherein the housing 14 (main tube) is centrally disposed therein and inductively heating the ferrous scroll 15 to heat the cuttings to the desired temperature, (0047, 0048)).

Schellstede further discloses, the operation of the inductively heating coils 22 depends on how the operator and/or designer wishes to heat conveyor (0048) and in a preferred arrangement, the coil 22 is mounted on a carriage 23 and moved back and forth along the housing 14 (main tube) at a desired rate and delay time at each passing to achieve the required heating (0047, 0048).
As evidenced by the bold stricken-out word above, Schellstede does not explicitly teach the electrical induction coil 22 is stationary.
However, Bratina that teaches a process and apparatus for separating two or more chemical components from a mixture that involves the use of an induction heated screw mechanism (0002), also teaches that one or more stationary induction heating coils 2 wrapped around the trough section of the screw conveyor 1 to primarily heat the induction susceptible ferrous auger 4 to heat the material being transported by the conveyor system, (0022 — 0024 and FIG.1)).
The advantage of this stationary induction heating coils wrapped around the trough section of the screw conveyor 1 is to target and selective heat the auger fabricated from ferrous materials that is extremely efficient in transferring heat to the material being processed and greatly limiting heat loses from the trough to the ambient environment (0024).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrical induction coil of Schellstede to be stationary and targeting the ferrous auger in order to selectively heat the auger that efficiently transfers heat to the material being processed limiting heat loss to the ambient environment.
Further, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the moving electrical induction coil 22 of Schellstede that move back and forth the main tube to be stationary is regarded as an ordinary skill insufficient to patentably distinguish over the prior art (MPEP 2144.04.V (A)).
Further, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the moving electrical induction coil 22 of Schellstede that move back and forth the main tube at any speed preferred (stationary (0 feet/ min) being one of the finite choices here), as it is obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2141. III (E)).
Schellstede in view of Bratina do not explicitly teach one or more tumbler slats extending along and from an inner wall of the main tube into the main tube to tumble the feed material.
However, Egger that teaches an evaporation device for drying sludges including a heatable hollow cylindrical evaporator (1: 12 – 16), also teaches the cylindrical tube 2 is provided with a plurality of linear, web-shaped projections 14 which project into the interior to a height of only a few millimeters (3: 58 – 64). Further, the projections are spaced from one another in a way that ensures the lumps lying on the respective top vane surface place themselves against the corresponding edges of the web-shaped projections 14 and thus are retained on the interior wall to be broken up by the edges of vanes 10 (4: 01 – 10, FIG. 2 and FIG.3).

    PNG
    media_image1.png
    776
    667
    media_image1.png
    Greyscale

This results in region upstream or downstream of a web-shaped cutting zone to be  clog-free of the product because in addition to the forces acting on the product in the circumferential direction by way of the vanes, additional forces exist which act on the product in the direction of its passage and push the product in the longitudinal direction also in the region of the cutting zone so that deposits and/or baked-on portions are avoided (2: 53 – 63).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the induction heater of claim 1 taught by Schellstede in view of Bratina to include projection 14 (tumbler slats) extending along and from an inner wall of the cylindrical heating tube into the interior for a few heights in order to ensures the lumps lying on the respective top vane surface (auger or flighting) to be broken up and avoid residual deposits and/or baked-on portions from clogging the heating tube as taught in Egger.
Regarding claim 5, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, wherein the main tube and the internal auger or flighting are at least partly ferrous (auger 4 is fabricated from materials that are more susceptible to induction heating, such as ferrous materials, including iron and alloys of iron, and trough section 3 of the of the screw conveyor 1 is fabricated from materials of stainless steel, Bratina (0023)).
Regarding claim 6, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 5, wherein the main tube or the internal auger or flighting, or both are made of steel or stainless steel (auger 4 is fabricated from materials that are more susceptible to induction heating, such as ferrous materials, including iron and alloys of iron, and trough section 3 of the screw conveyor 1 is fabricated from materials of stainless steel, Bratina (0023)).
Regarding claim 9, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, further comprising a stack (outlet (7), Bratina, FIG. 1) adapted to vent or flare at least a portion of outlet vapors from the outlet material (higher boiling components are released as vapors drawn off and out of the screw conveyor through outlet 7, Bratina (0025)).
Regarding claim 10, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, further comprising a cooler (a condensing chamber (32), Schellstede (FIG.2)) adapted to cool outlet vapors from the outlet material (condensing chamber 32, preferably provided at discharge end 30 of housing 14 cools the vaporized chemicals in the vapor stream, causing them to condense, (Schellstede, (0054, 0068 and 0070)).
Regarding claim 11, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 10, wherein the cooler comprises a condenser adapted to condense recovered water from the outlet vapors (condensing chamber 32 cools the vaporized chemicals in the vapor stream, causing them to condense resulting in a fluid and solid mixture which can be collected for further treatment, Schellstede (0069)).
Regarding claim 12, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, further comprising a fire box adapted to cool outlet solids from the outlet material (the vapor stream from the conveyer housing will enter one or more condensing chambers 32 with water showers that wet any solids that may remain in the vapor stream causing them to fall out of the vapor stream, Schellstede (0068)).
Regarding claim 13, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, further comprising a blower (a vacuum pump 31, Schellstede (0067)) adapted to convey the outlet material from the main tube (the Vacuum pump 371 pulls the vapor stream through the blades of wizzard 34, Schellstede (0067)).
Regarding claim 14, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, further comprising a scrubber system adapted to clean outlet vapors from the outlet material (a filtration system that includes a wizzard 34, wizzard is, in essence, a slow moving fan as the Vacuum pump 31 pulls the vapor stream through the blades of wizzard 34, the gaseous portions have no trouble moving around the blades; however, most particulate matter will strike the blades, which will deflect them from the vapor stream, Schellstede (0067)).
Regarding claim 15, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 10, wherein the cooler comprises an air cooler, further comprising a blower adapted to provide ambient air to: the air cooler; a stack or chimney, at or near a base of the stack or chimney; or both (air locks 28 will necessarily allow a small amount of air (ambient air) to enter housing 14 as the cuttings enter or exit, Schellstede (0054)).
Regarding claim 16, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, wherein the main tube comprises welded pipe or seamless pipe (the trough section 3 is a stainless-steel pipe, Bratina, (0023, FIG.1)).
Regarding claim 32, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, wherein the auger or flighting is notched to accommodate the one or more tumbler slats or the one or more tumbler slats are provided between blades of the auger or flighting (the projections 14 are provided between the vanes 10, (see Egger’s FIG.2 enclosed above)) and in order to accommodate the web shaped projection 14  and the vanes 10 (flighting)  narrow a gap or space of few millimeters  exists between the edges of the vanes and the projections, Egger (2: 45 – 52 and 3: 58 – 68 )).
Claim 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede in view of Bratina in further view of in further view of Egger modified by Tudahl et al. (US 6164572 A), herein after called Tudahl. Regarding Claim 7, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4, wherein, the cuttings will preferably pass through a sizing unit 33 that will insure the cuttings are the appropriate size, preferably, less than % of an inch in diameter. Objects larger than this size will be excluded by sizing unit 33 which, comprises a set of rollers spaced apart by the threshold distance, Schellstede (0055). But,
Bratina in view of Schellstede in further view of Egger is silent about a gear crusher for crushing the feed material, the gear crusher comprising spaced-apart gears, at least one of the spaced- apart gears driven by a gear drive.
However, Tudahl that teaches a recycling apparatus for a gypsum wallboard, also teaches a gear crusher (crushing means 14, FIG 2) for crushing the feed material (for shredding the wallboard material within the main hopper 12, Tudahl (2:59-61)), the gear crusher comprising spaced-apart gears (roller gears with blade 34, 36, FIG.2), at least one of the spaced-apart gears driven by a gear drive (the crusher motor 62 driving the crusher gear box 64 (FIG. 2), (5:41-42)).
The advantage of a gear crushing means disclosed By Tudahl is to provide a sizing unit that has a roller with teeth or grabber (gear) that can assist in pulling the inlet material into the system for smooth transfer of the material on to the conveyor (3:09-12).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the sizing unit disclosed by Bratina in view of Schellstede in further view of Egger by a gear crusher with spaced-apart gears driven by crusher motor 62 in order to provide a sizing unit that has a roller with teeth or grabber (gear) that can assist in pulling the inlet material into the system for smooth transfer of the material onto the conveyor as taught in Tudahl.
Regarding Claim 8, Bratina in view of Schellstede in further view of Egger modified Tudahl teaches the induction heater of claim 7, wherein a gap between the spaced-apart gears is adjustable to provide an adjustable size for the crushed feed material, the particle size between a fine particle dust and a course shale (the crushing means 14 acts as a flow regulator for the apparatus ultimately determining the size of the processed gypsum wallboard pieces, Tudahl (5:41 -45)). 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellstede in view of Bratina in further view of Egger Modified by Hanasaka (US 2012/0263538 A1), herein after called Hanasaka.
Regarding claim 31, Schellstede in view of Bratina in further view of Egger teaches the induction heater of claim 4 wherein the main tube or the internal auger or flighting provides the at least partly ferrous part. But,
Schellstede in view of Bratina do not explicitly teach that the other of the main tube or internal auger or flighting is made of graphite.
However, Hanasaka that teaches systems for volatilizing substances contained in soil using the heating device 112 (0001and 0017), also teaches a susceptor is provided on a surface of the shaft of the internal auger (conveyor screw 1142), (0017, FIG.2) and the susceptor is made from tungsten or graphite (0017).
This is particularly advantageous in facilitating the heating of insulating materials in the soil, the induction heating device heats the susceptor electromagnetically, thereby allowing the insulating material to be heated by heat transferred from the susceptor (0017).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify he induction heater of claim 4 disclosed by Bratina in view of Schellstede in further view of Egger to include an auger made from a graphite in order to facilitate the heating of insulating materials in the soil by the induction heating device as taught in Hanasaka.
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections made to the claims under 35 U.S.C. 103 in the Non-Final Rejection dated 03/15/2022 have been fully considered but are moot now because the current ground of rejection introduces the teaching reference Egger to teach the amended limitations challenged by the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761